NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 


                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted May 12, 2017* 
                                   Decided June 12, 2017 
                                               
                                           Before 
 
                               DIANE P. WOOD, Chief Judge 
                            
                               JOEL M. FLAUM, Circuit Judge 
                     
                               DANIEL A. MANION, Circuit Judge 


No. 15‐3892 
 
JAMES OWENS,                                  Appeal from the United States District Court 
              Plaintiff‐Appellant,            for the Southern District of Illinois. 
                                               
              v.                              No. 13‐530‐SCW 
                                               
SALVADOR A. GODINEZ, et al.,                  Stephen C. Williams, 
              Defendants‐Appellees.           Magistrate Judge. 
                                               
                                        O R D E R 

      James Owens, an Illinois state prisoner, brought this suit under 42 U.S.C. § 1983 
because he believes that nearly two dozen prison employees deliberately ignored his 
medical needs and retaliated against him for filing grievances and lawsuits. He is 
primarily dissatisfied with the adequacy of the toothpaste, mail supplies, and laundry 
detergent he received at three different prisons over a six‐year period. The district court 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3892                                                                        Page 2 
 
narrowed the list of defendants at screening, see 28 U.S.C. § 1915A, and later granted 
summary judgment for the remaining defendants. We affirm. 
        This lawsuit is not the first one in which Owens has tossed into a single 
complaint a mishmash of unrelated allegations against unrelated defendants. In Owens 
v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011), we warned that district courts should not 
allow inmates to flout the rules for joining claims and defendants, see FED. R. CIV. P. 18, 
20, or to circumvent the Prison Litigation Reform Act’s fee requirements by combining 
multiple lawsuits into a single complaint. “Unrelated claims against different 
defendants belong in different suits,” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), 
we said, apparently to no avail. Here, Owens has again pursued the same scattershot 
strategy. We urge the district courts to be alert to this problem. 
       When Owens, who is now 59 years old, entered the Illinois Department of 
Corrections in 2000, he already had lost two teeth to gum disease. He now wears partial 
dentures after losing eight more teeth. In this litigation, which he filed in 2013, he 
attributes his dental problems in part to the inadequacy of the dental supplies he 
received from May 2006 to May 2008 while incarcerated at Illinois’s Hill Correctional 
Center, from May 2008 to June 2010 at Big Muddy Correctional Center, and from June 
to December 2010 at Pinckneyville Correctional Center. Owens asserts that the one or 
two travel‐size tubes of toothpaste he received in his indigent kit each month at these 
three prisons were insufficient in light of his gum disease. And, Owens adds, since 2008 
he has not had enough money in his greatly overdrawn commissary account to buy 
toothpaste. 
       Owens also complains that he is too poor to purchase laundry detergent and 
correspondence supplies from the commissary. At Big Muddy, he explains, staff gave 
him only enough detergent to wash his clothes twice per month. And although he was 
allowed to purchase postage on credit at all three facilities, it could be used only for 
legal correspondence. Prison staff denied his grievances about the inadequate detergent 
and postage. Owens views those denials as retaliation for his earlier grievances and 
lawsuits. 
       Owens is trying to hold a large number of defendants, including three former 
directors of the Department of Corrections, five members of its Administrative Review 
Board, the wardens of the three prisons, and several grievance officers and counselors, 
responsible for these slights. Screening the complaint, the district court concluded that 
Owens did not state a claim against several defendants because he had not alleged their 
personal involvement in any constitutional violations. Later the court concluded that 
any claims related to Owens’s incarceration at Hill and Big Muddy were barred by the 
No. 15‐3892                                                                            Page 3 
 
two‐year statute of limitations applicable to section 1983 claims arising in Illinois. See 
735 ILCS 5/13‐202; Cesal v. Moats, 851 F.3d 714, 721–22 (7th Cir. 2017). Those decisions 
left just two claims for damages that arose while Owens was in Pinckneyville: (1) a 
deliberate indifference claim against the warden for denying him adequate dental 
supplies, and (2) a retaliation claim against the warden, a grievance officer, and two 
counselors for allegedly withholding correspondence supplies as punishment for filing 
grievances and lawsuits. The court also allowed Owens to pursue a claim against the 
director of the DOC (then Salvador Godinez) for any continuing violations of his 
constitutional rights. (The current Director of the Department is John Baldwin, who is 
the proper defendant for any official‐capacity claim.) 
       After the district court recruited counsel for Owens and the parties consented to 
proceed before a magistrate judge, see 28 U.S.C. § 636(c), the remaining defendants 
moved for summary judgment. In granting that motion, the court reasoned that Owens 
lacked evidence that the warden knew about Owens’s gum disease or his need for more 
toothpaste than the standard amount. Owens’s retaliation claims failed, the court said, 
because Owens admitted that the DOC does not provide postage to any inmate except 
for legal correspondence, and he had introduced no evidence showing that the 
defendants played a role in distributing indigent mailing supplies. Finally, the court 
concluded that Owens’s claim for injunctive relief became moot after his transfer to a 
new prison where he received what he regarded as an adequate amount of toothpaste. 
       Owens now appeals, but we cannot address his arguments without first deciding 
whether, as the defendants contend, the appeal is untimely. The magistrate judge 
entered final judgment in this case on October 23, 2015. Twenty‐eight days later Owens 
filed what he entitled a motion for extension of time. That document explained that an 
unspecified disability and a malfunctioning elevator at the prison had prevented him 
from going to the law library where his materials for this litigation were stored. Owens 
says that he had not been negligent in filing a “Rule 60 exception and/or a notice of 
appeal” and should receive an extension of time “to appeal the court’s ruling.” 
The magistrate judge found good cause for Owens’s delay and extended the appeal 
deadline until December 23, 2015. See FED. R. APP. P. 4(a)(5). He missed that deadline, 
too, by four days: his notice of appeal is dated December 27.   
        Still, we may construe his request for an extension of time as a notice of appeal, 
since that motion was filed within the original 30‐day window for a notice of appeal 
and let the defendant know about his intent to appeal the judgment. See FED. R. APP. P. 
3(c)(4) (“An appeal must not be dismissed for informality of form or title of the notice of 
appeal, or for failure to name a party whose intent to appeal is otherwise clear from the 
No. 15‐3892                                                                            Page 4 
 
notice.”); Smith v. Barry, 502 U.S. 244, 248–49 (1992) (“If a document filed within the 
time specified by Rule 4 gives the notice required by Rule 3, it is effective as a notice of 
appeal.”); Listenbee v. City of Milwaukee, 976 F.2d 348, 350–51 (7th Cir. 1992) (construing 
pro se motion for extension of time to appeal as a notice of appeal). We reject the 
defendants’ suggestion that the November 20 motion is ambiguous about Owens’s 
intent to appeal. Owens said there that he was not negligent in filing a notice of appeal 
or a postjudgment motion, and the relief he requested was an extension “of time to 
appeal the court’s ruling.” Our appellate jurisdiction is therefore secure. 
        That brings us to the merits of the appeal. Owens does not challenge the 
magistrate judge’s conclusion that his request for injunctive relief is moot and that he 
failed to establish a genuine issue of material fact concerning his claims of deliberate 
indifference and retaliation against the warden, counselors, and grievance officers at 
Pinckneyville. He thus has waived any appellate claim about those rulings. See FED. R. 
APP. P. 28(a)(8); Rahn v. Bd. of Trustees of N. Ill. Univ., 803 F.3d 285, 295 (7th Cir. 2015). 
Instead, Owens now asserts that the DOC is liable under Monell v. Department of Social 
Services, 436 U.S. 658 (1978), for its alleged policies of providing inmates inadequate 
amounts of toothpaste, mail supplies, and laundry detergent. But the DOC, as a state 
agency, is not a “person” that can be sued under section 1983. See Will v. Mich. Depʹt of 
State Police, 491 U.S. 58, 70–71 (1989); Fairley v. Fermaint, 482 F.3d 897, 904 (7th Cir. 2006). 
The district court thus correctly dismissed this part of the case. 
      Next Owens faults the district court for dismissing his claims against the 
grievance officers and counselors he accused of ignoring his administrative complaints 
and appeals. We already have told him, however, that the mishandling of his 
“grievances by persons who otherwise did not cause or participate in the underlying 
conduct states no claim.” Owens, 635 F.3d at 953–54. 
        Finally, Owens argues that the two‐year statute of limitations should not bar him 
from pursuing claims against the employees at Hill and Big Muddy. Although Owens 
has not been housed at either facility since June 2010 and did not file suit until June 
2013, he insists that the limitations period was equitably tolled because, he says, prison 
staff impeded his access to the courts from 2009 through 2013. For equitable tolling to 
apply, Owens would need to show that his ability to file suit was frustrated in “some 
extraordinary way.” See Rosado v. Gonzalez, 832 F.3d 714, 717 (7th Cir. 2016) (applying 
Illinois law); Clay v. Kuhl, 727 N.E.2d 217, 223 (Ill. 2000). He has not done so. As the 
district court noted in its order dismissing the defendants, Owens engaged in “nearly 
constant” litigation during 2009 and 2010. See Owens, supra; Owens v. Blagojevich, No. 06‐
CV‐380‐DRH (S.D. Ill. Aug. 5, 2009). Moreover, Owens’s own brief belies his contention 
No. 15‐3892                                                                          Page 5 
 
that he faced especially daunting obstacles from December 2010 through June 2013, 
when he did not engage in any litigation. For example, he complains that he was 
allowed “only” five visits to the law library during the six months before he filed his 
complaint in this case. Yet he never explains why he needed to visit the law library at all 
to file a complaint. Owens seems to attribute his delay primarily to his not receiving all 
of his “excess legal boxes” until August 2013. But he does not say what the boxes 
contained, and their contents cannot have been essential to this litigation because 
Owens filed his complaint two months before he says he received the boxes. 
      We have considered Owens’s remaining contentions, and none merits 
discussion. 
                                                                              AFFIRMED.